Bell, Justice.
An application to probate in solemn form a copy of an alleged will claimed to have been lost or destroyed was filed in a court of ordinary. After a demurrer and a caveat were filed in that court, the case ivas appealed by consent to the superior court. Later an independent suit was filed in the superior court, seeking an injunction to restrain further prosecution of such application for probate, and alleging as basis for such injunctive relief (1) that as a matter of fact the decedent died intestate, and (2) that the propounder had been guilty of laches. The court sustained a general demurrer to the suit for injunction, and the plaintiffs in such action excepted. Held: Under the statute law of this State, courts of ordinary have “exclusive” jurisdiction of the “probate of wills.” Code,' §§ 24-1901, 113-603. Accordingly, the petition in equity did not state a cause of action upon either or both of the grounds alleged; and for this reason, regardless of others urged, the court did not err in sustaining the general demurrer and dismissing'the action. See Code, §§ 113-105, 113-605; Maloy v. Maloy, 134 Ga. 432 (2) (68 S. E. 80); Walden v. Mahnks, 178 Ga. 825 (174 S. E. *803538, 95 A. L. R. 1101); Hadden v. Stevens, 181 Ga. 165 (2) (181 S. E. 767); Benton v. Turk, 188 Ga. 710 (4 S. E. 2d, 580).
No. 14035.
April 16, 1942.

Judgment affirmed,.


All the Justices concur.

George P. Whitman, for plaintiffs. B. B. Pullen, for defendant.